Citation Nr: 1336743	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  07-17 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by generalized muscle and joint pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness.

4.  Whether a reduction in the disability rating for chondromalacia of the patellofemoral joint of the left knee from 20 percent to 10 percent was proper.

5.  Entitlement to a rating in excess of 20 percent for chondromalacia of the patellofemoral joint of the left knee.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to June 1987 and from January 1988 to April 1992.  He served in Southwest Asia from August 1991 to March 1992.

These matters initially came before the Board of Veterans' Appeals (Board) from May 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the May 2007 decision, the RO reduced the disability rating for chondromalacia of the patellofemoral joint of the left knee from 20 percent to 10 percent, effective August 1, 2007.  In the December 2008 decision, the RO denied entitlement to service connection for gastrointestinal problems, generalized muscle and joint pain, and fatigue.

The Veteran testified before the undersigned at a September 2009 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.

In November 2009, the Board remanded the issue of whether the reduction in the disability rating for the Veteran's service-connected left knee disability was proper for further development.

In September 2011, the Board determined that the reduction in the disability rating for chondromalacia of the patellofemoral joint of the left knee from 20 percent to 10 percent was proper and denied entitlement to a rating in excess of 10 percent for that disability.  The Board also remanded the service connection issues listed above for issuance of a statement of the case.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In a March 2013 memorandum decision, the Court vacated the Board's September 2011 decision, reversed the Board's determination that the reduction in the disability rating for the Veteran's service-connected left knee disability was proper, and remanded the case for restoration of the 20 percent rating for that disability (effective on the date of the reduction) and for readjudication of the Veteran's increased rating claim.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for posttraumatic stress disorder.  In a January 2012 decision, a Decision Review Officer granted service connection for this disability, and thereby resolved the appeal as to that issue.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

In a June 2010 statement and a May 2013 statement (VA Form 21-4138), the Veteran raised the issues of entitlement to a waiver of the recovery of indebtedness in the amount of $2,532.00, entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a bilateral eye disability, and entitlement to service connection for a bilateral eye disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a gastrointestinal disability, a disability manifested by generalized muscle and joint pain, and a disability manifested by fatigue, and entitlement to a rating in excess of 20 percent for chondromalacia of the patellofemoral joint of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record fails to demonstrate an improvement in the Veteran's ability to function under the ordinary conditions of life and work in light of his service-connected left knee disability.


CONCLUSION OF LAW

The reduction in the disability rating for chondromalacia of the patellofemoral joint of the left knee from 20 percent to 10 percent was not proper.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 4.10 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the Board's favorable decision in restoring the 20 percent rating for chondromalacia of the patellofemoral joint of the left knee, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

As explained above, the Court determined that a reduction in the disability rating for chondromalacia of the patellofemoral joint of the left knee from 20 percent to 10 percent was not proper.  Hence, the Court reversed the Board's September 2011 finding to the contrary and remanded the case to reinstate the 20 percent rating, effective the date of the reduction.

In light of the Court's March 2013 decision, no additional discussion or analysis is necessary.  The Board hereby restores the 20 percent rating for chondromalacia of the patellofemoral joint of the left knee and the appeal is granted to this extent.


ORDER

The reduction in the disability rating for chondromalacia of the patellofemoral joint of the left knee from 20 percent to 10 percent was improper and the 20 percent rating is restored, effective August 1, 2007; the appeal is granted to this extent.


REMAND

In a March 2012 substantive appeal (VA Form 9), the Veteran requested a new Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  The Veteran has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700(a), (e) (2013).  There is no evidence in the record that the hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


